Citation Nr: 0404098	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendonitis, as secondary to service-connected bilateral knee 
and back disabilities.

2.  Entitlement to an increased (compensable) evaluation for 
left knee impairment.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine, from August 1999 to November 2001.  

4.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected degenerative disc disease of 
the lumbar spine, from November 2001 forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1971 to October 1973 
and from October 1973 to January 1977, with subsequent 
reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied service 
connection for bilateral Achilles tendonitis, as secondary to 
service-connected bilateral knee and back disabilities, and 
denied entitlement to an increased rating for left knee 
impairment.

In January 2002, the RO also awarded service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
20 percent disabling from August 27, 1999 to November 26, 
2001, and as 40 percent disabling from November 27, 2001, 
forward.  The veteran filed a notice of disagreement with the 
RO's determination in May 2002, thereby initiating, but not 
perfecting, an appeal.  See Statement of Representative in 
Appeals Case, dated May 22, 2002.  Therefore, for reasons 
that are discussed in more detail below, the issues on appeal 
have been recharacterized as shown above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Review of the claims file reveals that the veteran has not 
been given adequate notice pursuant to the Veterans Claim 
Assistance Act (VCAA) of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This must be accomplished on 
remand.  While the Board regrets the delay in appellate 
review, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that failure to adequately 
show compliance with VCAA notice requirements and Board 
failure to enforce compliance with such notice requirements 
is remandable error.  Huston v. Principe, 17 Vet.App. 195, 
202 (2003).  

Regarding the claim for entitlement to service connection for 
Achilles tendonitis on a secondary basis, two VA doctors have 
provided opinions that there is no direct relationship 
between the veteran's Achilles tendonitis and his service-
connected knee or back problems.  However, the veteran's 
representative has requested that an additional opinion be 
obtained concerning whether or not the veteran's Achilles 
tendonitis was aggravated by his service-connected knee or 
back problems.  See 38 C.F.R. § 3.310.  Accordingly, on 
remand an appropriate opinion should be obtained.  See 
38 C.F.R. § 3.159(c)(4).  Also, from the veteran's statements 
and a private physician's note of January 2002, there may be 
outstanding medical records pertinent to this issue that 
should be obtained.  

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded an examination to assess the 
current severity of his service-connected left knee 
impairment.  

With respect to the claim for a higher rating for 
degenerative disc disease of the lumbar spine, as noted 
above, in January 2002 the RO awarded service connection for 
this disability, evaluated as 20 percent disabling from 
August 27, 1999 to November 26, 2001, and as 40 percent 
disabling from November 27, 2001, forward.  The veteran filed 
a notice of disagreement (NOD) with the RO's determination in 
May 2002.  Because a timely NOD was filed, but the RO has not 
yet provided the veteran a statement of the case (SOC) in 
response to his filing of the NOD, this issue must be 
remanded to the RO for correction of this procedural defect.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Concerning the claims for service 
connection for Achilles tendonitis on a 
secondary basis and entitlement to an 
increased rating for service-connected left 
knee impairment, notify the veteran (1) of 
the information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and evidence 
that VA will seek to obtain on his behalf, 
(3) of the information and evidence that he 
is expected to provide and (4) request that 
he provide any evidence in his possession 
that pertains to the claim.  A record of 
his notification must be incorporated into 
the claims file.

2.  Ask the veteran to provided the names 
and addresses of all medical care providers 
(including Balboa Naval Hospital, if 
applicable) who have recently treated him 
for a left knee disorder or Achilles 
tendonitis and make arrangements to obtain 
these records. 

3.  After the foregoing development has 
been accomplished, send the claims folder 
to a VA doctor for review, preferably one 
of the doctors that provided an opinion 
concerning the veteran's Achilles 
tendonitis claim in May 2000 or December 
2001.  The doctor should be asked to 
indicate in the report whether or not the 
claims folder has been reviewed.  

The doctor should provide an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the veteran's Achilles 
tendonitis was aggravated (as opposed to 
caused) by his service-connected knee 
and/or back disabilities.  The doctor must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

4.  Schedule the veteran for a VA 
orthopedic examination, limited to the left 
knee.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected left knee impairment.  

The examiner should report the range of 
motion measurements for the left knee in 
degrees, and should also indicate what 
would be the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of 
function must be identified.   If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, to 
what extent.  

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Review the claims folder and ensure 
that ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  If 
the report(s) is deficient in any manner or 
fails to provide the specific information 
requested, it must be returned for 
correction. 38 C.F.R. § 4.2 (2003).

6.  Readjudicate the veteran's claims for 
service connection for Achilles tendonitis 
on a secondary basis and entitlement to an 
increased rating for service-connected left 
knee impairment, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and be given an appropriate 
period to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.  

7.  Finally, issue an SOC to the veteran 
and his representative concerning the 
claims for entitlement to an initial 
evaluation in excess of 20 percent for 
service-connected degenerative disc disease 
of the lumbar spine, from August 1999 to 
November 2001, and entitlement to an 
initial evaluation in excess of 40 percent 
for service-connected degenerative disc 
disease of the lumbar spine, from November 
2001 forward.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, these claims should not be 
certified to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


